Citation Nr: 9914189	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee injury, status post meniscectomy and 
loose body excision.

3.  Entitlement to an initial (compensable) evaluation for a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran's record of service shows he had certified active 
service from February 1988 to September 1995, with four 
months and three days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for a left ankle 
disability, granted entitlement to service connection for a 
right knee injury on the basis of aggravation with assignment 
of a noncompensable evaluation with 10 percent having been 
subtracted from the evaluation for preexisting disability, 
and for a left knee injury with assignment of a 10 percent 
evaluation.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a left knee disability and an initial 
compensable evaluation for a right knee disability is 
addressed in the remand portion of this decision.  


FINDING OF FACT

The claim for service connection for a left ankle disability 
is not supported by cognizable evidence showing the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
ankle disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991);  
38 C.F.R. § 3.306(a) (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1998).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).



When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The evidence includes private medical records dated from 
1987, before the veteran's entrance into active service.  A 
January 1987 X-ray study revealed two loose bodies of the 
ankle mortise between the talus and fibular anteriorly.  
April 1987 private hospital records show that the veteran 
underwent arthroscopy and arthrotomy of the left ankle with 
removal of loose bodies.  An X-ray study obtained at the time 
of the surgery showed air within the soft tissue, but no 
other abnormality was appreciated.  

Additional private medical records from April 1987 through 
June 1987 show that the veteran underwent follow-up 
examinations for his left ankle.  May 1987 records state that 
there was no pain in the ankle, and the veteran was able to 
walk normally.  June 1987 records indicate that the veteran 
was looking very good.  


An undated document from the Department of the Navy is 
contained in the claims folder.  This indicates that a waiver 
was granted for the veteran's history of recent left ankle 
surgery, which had been found on his examination for entrance 
into active service.  

The service medical records show that the veteran was seen 
for complaints of left ankle pain of the lateral and medial 
aspect.  The injury had occurred while playing basketball.  
The April 1987 ankle surgery was noted.  On examination, the 
veteran was favoring his left ankle.  There was no edema or 
ecchymosis.  He had 90 percent of his range of motion.  An X-
ray study appeared to be within normal limits.  The 
assessment was inversion of the left ankle, with soft tissue 
injury.  The veteran was treated with an ace wrap, and ice 
for 24 hours as needed.  

The remainder of the veteran's service medical records are 
negative for any additional complaints or treatment for the 
left ankle.  A February 1994 Report of Physical Examination 
was negative for a left ankle disability.  January 1995 
treatment records noted the basketball injury to the left 
ankle by way of history.  A June 1995 Physical Evaluation 
Board noted the 1987 ankle debridement, but did not describe 
any current findings pertaining to the left ankle.  

The veteran was afforded a VA examination in October 1995.  
The examiner stated that the veteran had a history of a very 
bad sprain in 1987.  The surgery for removal of the bone 
chips as well as the waiver for the left ankle disability 
prior to entrance into service were noted.  The veteran 
reported intermittent left ankle discomfort since that time, 
but there had been no heat, swelling, or redness.  He had not 
required any specific treatment for this problem.  On 
examination, there was a well-healed scar just below the 
lateral malleolus.  There was no heat, swelling, or redness.  
The plantar flexion was from zero to 40 degrees, and 
dorsiflexion was from zero to 20 degrees.  (Normal range of 
motion for the ankle is zero to 45 degrees of plantar 
flexion, and zero to 20 degrees of dorsiflexion  38 C.F.R. 
§ 4.71a, Plate II).  The diagnoses included status post 
recurrent left ankle discomfort after a severe sprain and 
removal of bone chips in 1987.  

Analysis

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a left ankle disability.  

Initially, the Board notes that the veteran clearly had a 
pre-existing left ankle disability.  The waiver document 
states that this disability was noted on the veteran's 
entrance examination.  Therefore, the presumption of 
soundness is rebutted.  38 C.F.R. § 3.304(b).

The veteran has not submitted any evidence to show that his 
left ankle disability increased in severity during active 
service.  He was treated for his left ankle on only one 
occasion during his nearly eight years of active service, and 
at that time he was experiencing symptomatology from a 
basketball injury.  He was found to have an inversion of the 
left ankle with a soft tissue injury, and his x-ray study was 
normal.  He did not have any edema at that time, and retained 
90 percent of his range of motion.  The June 1995 Physical 
Evaluation Board examination, which was the final examination 
conducted during service, was negative for any findings 
concerning the left ankle.  

The October 1995 VA examination noted a history of occasional 
left ankle discomfort, but was negative for any heat, 
swelling, or redness.  The veteran retained complete 
dorsiflexion, and lacked only five degrees of plantar 
flexion.  Most importantly, the VA examiner's diagnosis 
states that there is recurrent ankle discomfort dating to 
1987; the examiner did not express the opinion that the left 
ankle disability increased in disability or was aggravated 
during service.  

The Board appreciates the veteran's belief that his left 
ankle disability increased in severity during service, but 
the veteran is not a physician, and he is not qualified to 
express a medical opinion as to aggravation of a disability 
during service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  






Therefore, as the veteran has not submitted any evidence to 
show an increase in severity during service, or any medical 
opinion that states there was an increase in severity or 
aggravation of his pre-service left ankle disorder, his claim 
is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91,92 (1993).  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a left ankle disability.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been requested or obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for a left 
ankle disability is not well grounded, the doctrine of 
reasonable doubt has no application to his case.





ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a left ankle 
disability, the appeal is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that the initial evaluation assigned for 
his service connected knee disabilities are inadequate to 
reflect their degree of severity.  He argues that his 
disabilities are productive of pain that can be very 
debilitating.  

A review of the October 1995 VA examination report reveals 
that the veteran reported a history of significant discomfort 
when he tried to use his knees in any extended manner.  
However, the report did not note the presence or absence of 
pain on examination.  In addition, there was no indication of 
whether or not the veteran has excess fatigability, 
incoordination, or weakness as a result of his disabilities.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  

Therefore, the Board finds that an additional examination to 
note the presence or absence of pain, fatigability, 
incoordination, and weakness, and to ascertain any additional 
impairment as a result of these factors, would be useful in 
reaching a decision in this case.  See DeLuca v. Brown, 8 
Vet. App. 321 (1995).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records, and 
affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claim, the Board finds that these issues should be 
remanded for the following action:

1.  The RO should contact the veteran and 
request that he identify the names and 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who treated the veteran for his right 
knee disability prior to and since 
discharge from active service and for his 
left knee disability since service.  
After obtaining any necessary 
authorization or medical releases, the RO 
should legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  



2.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist to determine the current 
severity of his service connected 
bilateral knee disabilities.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should be conducted.  

The examiner should comment on the 
functional limitations, if any, caused by 
the veteran's service connected bilateral 
knee disabilities.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the knees, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the knee 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected knee disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected bilateral knee 
disabilities.  The presence or absence of 
weakness, incoordination, and excess 
fatigability should also be noted, and 
any additional functional limitation as a 
result of these factors should be 
described.  Any opinions expressed as to 
the severity of the bilateral knee 
disabilities must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

